HamxltoN, Judge,
delivered the following opinion:
This cause coming on to be heard upon motion of plaintiff for a preliminary injunction, and upon the argument it appearing that the interests of the plaintiff and the original defendants will be protected by a division of the water equally between plaintiff and defendants, and that the interest of the interven*156ing party, tbe people of Porto Pico, will be protected by tbe payment of tbe agreed price for tbe water, all until a final bearing of tbe case can determine tbe rights of tbe parties, and it not appearing proper to decide tbe merits of tbe case at tbis time, tbe balance of convenience being covered in tbis way from.all points of view, while any other arrangement would work damage which may be irreparable to tbe original parties hereto, it is ordered:
1. That tbe plaintiff and defendants equally divide tbe water in such manner as may be agreed between tbe parties, and if they do not so agree within 3 days tbe marshal will so divide tbe water upon such plan as be may find will best secure that result —all without prejudice to tbe rights of tbe parties.
2. That tbe substituted plaintiff and original defendants shall each pay, without prejudice to their rights, one half tbe amount of money due for rent or otherwise, as shown by the pleadings, to tbe people of Porto Rico, into court at tbe time and in tbe manner provided for by tbe contract between them, or either of them, and the people of Porto Rico, plus tbe usual clerk’s • commission, and that tbe clerk shall pay over to tbe people of Porto Rico at such time and in such manner tbe said net amount of money; but it is ordered that tbe people of Porto Rico receive such money subject to tbe result of tbis litigation, that is to say, subject to repayment to tbe plaintiff herein if tbe final decree should be to that effect.
All other questions reserved.